                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:19CR3015

      vs.
                                                           ORDER
STEVEN G. PETERSON,

                     Defendant.


      Defendant was initially charged with drug offenses and he retained counsel
to represent him on those charges. A Superseding Indictment added child
pornography charges. The court has now severed the drug and child
pornography charges into separate actions. Retained counsel will not be
representing the defendant on the child pornography charges. Defendant has
moved for appointment of counsel. (Filing No. 37).


      The court has received a Financial Affidavit (CJA Form 23) signed by the
above-named defendant in support of Defendant’s request for appointed counsel.
The court finds the above-named defendant is currently eligible for appointment
of counsel pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, and Amended
Criminal Justice Act Plan for the District of Nebraska.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for appointed counsel, (Filing No.
37), is granted, and

      1)    The Federal Public Defender for the District of Nebraska is
            appointed to represent the above named defendant as to the child
            pornography charges only. In the event that the Federal Public
      Defender accepts this appointment, the Federal Public Defender
      shall forthwith file an appearance in this matter. In the event the
      Federal Public Defender should decline this appointment for reason
      of conflict or on the basis of the Criminal Justice Act Plan, the
      Federal Public Defender shall forthwith provide the court with a draft
      appointment order (CJA Form 20) bearing the name and other
      identifying information of the CJA Panel attorney identified in
      accordance with the Criminal Justice Act Plan for this district.

2)    The newly appointed counsel shall promptly file an entry of
      appearance on behalf of Defendant.

3)    A status conference will be held before the undersigned magistrate
      judge at 9:00 a.m. on July 17, 2019 in Courtroom 2, United States
      Courthouse and Federal Building, 100 Centennial Mall North,
      Lincoln, Nebraska to discuss case progression and a trial setting.
      Defendant, defense counsel on the child pornography charges, and
      counsel for the government shall be present at the conference.

4)    The time between today’s date and July 17, 2019 shall be deemed
      excludable time in any computation of time under the requirements
      of the Speedy Trial Act, because defendant is awaiting appointment
      of counsel and additional time is needed to adequately prepare this
      case for trial and failing to grant additional time might result in a
      miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
      timely object to this order as provided under this court’s local rules
      will be deemed a waiver of any right to later claim the time should
      not have been excluded under the Speedy Trial Act.


July 3, 2019.
                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
